Case 1:19-mc-00174-EGS Document 22-5 Filed 11/10/20 Page 1 of 28

AO 106 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT riLlED
forthe SEP 27 2017

District of Columbia

In the Matter of the Search of

Case: 1:17-mj-00686 a
(Briefly describe the property to be searched . , . Ber ;
or identify the person by name and address) Assigned To : Howell y

)
;
PTT.GOV, Assian. Date : 9/26/2017
en Description: Search & Seizure Warrant
)

TEN ELECTRONIC DEVICES CURRENTLY LOCATED AT FBI WASHINGTON
FIELD OFFICE, 601 4TH STREET NW, WASHINGTON, D.C, 20535

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A.

located in the District of Columbia , there is now concealed (identify the

person or describe the property to be seized):

See Attachment B.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
® evidence of a crime;

@ contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
2 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 953; Private correspondence with foreign governments
18 U.S.C. § 1001 Making a material false statement

The application is based on these facts:
See attached Affidavit.

W Continued on the attached sheet.

© Delayed notice of _ days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

   

Reviewed by AUSA/SAUSA: Applicants Signature

Printed name and title

 

 

Sworn to before me and signed in my presence.

pats 2/2 tle af 101th. fEerd &. tLe ES

Judge 's signature

City and state: Washington, D.C. Hon. Beryl A. Howell, Chief U.S. District Judge

Printed name and title
Case 1:19-mc-00174-EGS Document 22-5 Filed 11/10/20 Page 2 of 28

rea

  
  
 
 
 

FILED
IN THE UNITED STATES DISTRICT COURT SEP 27 2017
FOR THE DISTRICT OF COLUMBIA
Clerk, U.S. District & Bankruptey
Courts for the District ot Columbia
IN THE MATTER OF THE SEARCH OF
EMAIL ACCOUNTS
G@PTT.GOV,
@PTT.GOV,
PTT.GOV, Case: 1:17-mj-00686
@PTT.GOV, Assigned To : Howell, Beryl A.
@PTT.GOV, AND Assian. Date : 9/26/2017
AND TEN ELECTRONIC DEVICES Description: Search & Seizure Warrant
CURRENTLY LOCATED AT THE FBI
WASHINGTON FIELD OFFICE, 601 474
STREET NW, WASHINGTON, D.C. 20535

 

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FORA
WARRANT TO SEARCH AND SEIZE

1, being first duly sworn, hereby depose and state as follows:
INTRODUCTION

L. I make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a search warrant authorizing the examination of property —
namely, the email accounts and electronic devices described in Attachment A — currently in the
possession of the Federal Bureau of Investigation (FBI), and the extraction from that property of
electronically stored information described in Attachment B.

Ze I am a Special Agent with the FBI and assigned to the Washington Field Office. I
am a law enforcement officer within the meaning of Section 2510(7) of Title 18, United States
Code, and I am authorized by law to conduct investigations and make arrests for felony offenses.
I have been a Special Agent with the FBI since November 1999. I have conducted numerous
investigations involving both Criminal and National Security matters to include Espionage,

Counterterrorism, Drug Trafficking, and non-Traditional Organized Crime. Prior to my position
Case 1:19-mc-00174-EGS Document 22-5 Filed 11/10/20 Page 3 of 28

as a Special Agent with the FBI, I was an Intelligence Officer with the Defense Intelligence
Agency in Washington, D.C.

a The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show merely that there is sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter.

IDENTIFICATION OF THE DEVICES TO BE EXAMINED

4. This application seeks to search information contained in and associated with

email accounts i ©? 1T.COV, EE PTT cov,

SS O° 11. OV, OP TT.GOV and
en @PTT.Gov (the “Transition Team Email Accounts”); cellular

telephones with serial numbers [i

I, 0:5 !210p computers with Del
‘service ag” numbers ET (collectively, th

“Subject Devices’).

ae As described below, each of the Transition Team Email Accounts and Subject
Devices was provided by the General Services Administration (“GSA”) to one of five members
of then-President Elect Donald J. Trump’s transition team (the “Transition Team”) as part of the
2016 presidential election, each of whose names are included in the email account assigned to
him or her: Keith Kellogg, Sarah M. Flaherty, Sean M. Spicer, Reince R. Priebus, and Jared C.
Kushner. At the FBI’s request, the GSA provided the Transition Team Email Accounts and
Subject Devices to the FBI, which is maintaining them at the FBI’s Washington Field Office

located at 601 4" Street NW, Washington, D.C., 20535. While the FBI might already have all
Case 1:19-mc-00174-EGS Document 22-5 Filed 11/10/20 Page 4 of 28

necessary authority to examine the property, see paragraph 21, infra, I seek this warrant out of an
abundance of caution. Because the property to be searched is located in the District of
Columbia, this Court has jurisdiction to issue a search and seizure warrant. See Fed. R. Crim. P.
41(b)(1).
PROBABLE CAUSE

6. On August 25, 2017, the Honorable James E. Boasberg authorized the search of
email accounts and electronic devices provided to three members of the Transition Team:
MICHAEL T. FLYNN, Kathleen T. (“K.T.”) McFarland, and I. See 1:17-mj-
00633.

7. I have reviewed the emails obtained via the search warrant described above, some
of which are summarized herein. In describing those communications in the below paragraphs, I
have designated those instances in which a communication involved one of the Transition Team
accounts for which this warrant applies (the “Subject Accounts”). For those instances in which a
communication was sent to multiple email addresses, including both the Subject Account(s) as
well as other account(s) which are not the subject of this warrant, I have designated the non-
subject account simply by providing the name of the recipient.

Relevant Individuals

8. According to public source information, MICHAEL T. FLYNN was the Director
of the Defense Intelligence Agency from July 2012 to August 2014. In 2015, FLYNN started the
Flynn Intel Group (“FIG”), and was its Chief Executive Officer and Chairman. FLYNN was a
surrogate for Donald J. Trump’s 2016 presidential campaign (the ““Campaign’’). Following the
election, on November 18, 2016, FLYNN accepted then-President Elect Donald J. Trump’s offer

to become National Security Advisor and he assumed that role on Inauguration Day, January 20,
Case 1:19-mc-00174-EGS Document 22-5 Filed 11/10/20 Page 5 of 28

2017. In the interim, FLYNN served on the Transition Team. On February 13, 2017, FLYNN
resigned as National Security Advisor. FLYNN currently resides in the United States and has
maintained U.S. citizenship during the time period covered by this search warrant application
(November 2016 to the present).

9. Based on public source information and records obtained in the course of the
investigation, K.T. McFarland was a national security analyst for Fox News during the
campaign. Following the campaign, on or about November 25, 2016, McFarland was announced
as the appointee for Deputy National Security Advisor.

10. Based on public source information and records obtained in the course of the
investigation, Keith Kellogg was a retired Army General who advised the Trump campaign on
foreign policy and national security matters. Following the campaign, Kellogg was on the
Department of Defense and National Security Council “landing teams,” i.e., the Transition Team
groups assigned to manage the transition for those particular agencies. On or about December
15, 2016, Kellogg was announced as the appointee for Chief of Staff and Executive Secretary of
the National Security Council, and he assumed that role on Inauguration Day.

11. Based on public source information and records obtained in the course of the
investigation, Sarah M. Flaherty was a U.S. Navy Lieutenant Commander during the campaign.
Following the campaign, Flaherty served on the Transition Team; she was detailed from the
Department of Defense to the National Security landing team and served as an Executive
Assistant to the Deputy National Security Advisor Designate.

12. Based on public source information and records obtained in the course of the
investigation, Sean M. Spicer was the Republican National Committee Communications Director

and Chief Strategist during the campaign. Following the campaign, Spicer served on the White
Case 1:19-mc-00174-EGS Document 22-5 Filed 11/10/20 Page 6 of 28

House landing team and on or about December 22, 2016, he was announced as the appointee for
White House Press Secretary, a role he assumed on Inauguration Day. Spicer resigned as Press
Secretary on or about July 21, 2017.

13. Based on public source information and records obtained in the course of the
investigation, Reince R. Priebus was the Republican Party Chairman during the Trump
campaign. Following the campaign, Priebus served on the Transition Team and on or around
November 14, 2016, Priebus was announced as the appointee for White House Chief of Staff, a
role he assumed on Inauguration Day. Priebus resigned as Chief of Staff on July 28, 2017.

14. Based on public source information and records obtained in the course of the
investigation, Jared Kushner is the son-in-law of President Trump and advised the
TrumpCampaign. As part of that role, he was asked to put together a blueprint for a transition
team. During both the campaign and the transition, Kushner served as the primary liaison to
foreign governments. On or around January 9, 2017, Kushner was announced as an appointee
for White House senior advisor, a role he assumed on Inauguration Day and in which he
continues to serve.

13 Based on public source information and records obtained in the course of the
investigation, Steve Bannon was the Trump campaign’s Chief Executive. He was also the
former executive chair of Breitbart News. Following the campaign, on or about November 14,
2016, Bannon was announced as White House chief strategist and senior counselor, a role he
assumed on Inauguration Day. Bannon resigned from that role on or about August 18, 2017.

LS. Based on public source information and records obtained in the course of the
investigation, Thomas Bossert was a fellow at the Atlantic Council’s Cyber Statecraft Initiative.

Following the campaign, Bossert was assigned to the National Security landing team. On or
Case 1:19-mc-00174-EGS Document 22-5 Filed 11/10/20 Page 7 of 28

about December 27, 2016, Bossert was announced as the appointee for Homeland Security
Advisor to the White House, a role he assumed on Inauguration Day and in which he continues
to serve.

The Subject Email Accounts and Subject Devices

17. Based on communications with and records obtained from the General Services
Administration, I know that as part of the 2016 presidential election, the GSA issued cellular
telephones, laptop computers, and email accounts to members of the President-Elect’s Transition
Team for use during the period of the transition, which lasted from on or about the day after the
election, November 9, 2016, until on or about the date of the inauguration, January 20, 2017.

18. Based on information provided by the GSA, I have learned that the GSA provided
the Transition Team with a variety of tools from Google, to include Google Email and Google
Drive, which allowed members of the Transition Team to transmit and store emails and create
and download files, such as presentations, spreadsheets, and other types of documents.

19. Based on information provided by the GSA, Keith Kellogg was assigned the
email address ( @PTT.GOV, Sarah Flaherty was assigned
Sn @PTT.GOV, Sean Spicer was assigned I @PTr.cov,
Reince Priebus was assigned MB @PTT.GOV, and Jared Kushner was
assigne( @PTT.cov.

20. Based on information by the GSA, Keith Kellogg, Sarah Flaherty, Sean Spicer,
Reince Priebus and Jared Kushner were assigned the following cellular phones and Dell laptop
computers (the Subject Devices):

a. Keith Kellogg: Laptop #2; Phone Serial #
b. Sarah Flaherty: Laptop # P| Phone Serial # ae
Case 1:19-mc-00174-EGS Document 22-5 Filed 11/10/20 Page 8 of 28

c. Sean Spicer: Phone Serial TT and +
d. Reince Priebus: Laptop 4; Phone Scrial #
e. Jared Kushner: Laptop #3; Phone Serial

21. Based on information provided by the GSA, when email accounts and devices
including the Transition Team Email Accounts and Subject Devices were issued to members
of the Transition Team, recipients were required to certify that the “Government property” they
had received was being provided “in connection with [their] role with the President-elect/Eligible
Candidate Transition Team’’; that it needed to be returned when they were no longer working for
the Transition Team; and that they agreed to abide by the IT Acceptable Use Policy. In addition,
the laptop computers issued by GSA to members of the Transition Team included a visible
banner upon turning on the computers that stated: “This is a U.S. General Services
Administration Federal Government computer system that is FOR OFFICIAL USE ONLY. By
accessing and using this computer you are agreeing to abide by the PTT [Presidential Transition
Team] General IT Rules and Behavior and are consenting to monitoring, recording, auditing and
information retrieval for law enforcement and other purposes. Therefore, no expectation of
privacy is to be assumed.” (emphasis added)

The Investigation

22. The FBI is investigating whether FLYNN corresponded with foreign government
officials without the authority of the United States, with intent to influence the conduct of foreign
governments, in violation of 18 U.S.C § 953, and whether FLYNN made materially false
statements and omitted material facts to the FBI regarding his communications with those
foreign government officials, in violation of 18 U.S.C. § 1001. The investigation thus far has

revealed that there is probable cause to believe that FLYNN had contacts with, inter alia,
Case 1:19-mc-00174-EGS Document 22-5 Filed 11/10/20 Page 9 of 28

Russian government officials when he was a member of the Transition Team of President-Elect
Donald J. Trump that may have violated 18 U.S.C. § 953 and that there is probable cause to
believe that he lied to FBI agents about those contacts, in violation of 18 U.S.C. § 1001. There is
also probable cause to believe that evidence of FLYNN’s crimes is contained within or on the
Subject Email Adresses and Subject Devices, as set forth below.

A. Transition Team Protocol For Foreign Government Officials

23. According to witness interviews and records reviewed during the course of the
investigation, members of the Transition Team were advised that it would be improper for them
to engage with foreign governments about foreign policy until after President Trump was
inaugurated. For example, on or about November 30, 2016, SM, the National
Security Council transition staff member responsible for arranging meetings and onboarding
personnel, emailed FLYNN that she needed his guidance because “NYC Presidential Elect staff
are saying there should be no foreign national engagements until after the inauguration,” but
FLYNN and his deputy, McFarland, were “getting large number [sic] of requests for foreign
national meetings.” f further advised FLYNN that the State Department “landing team

said they are declining all meeting [sic] for VP Elect [i.e., Vice-President Elect Michael Pence],”

 

or limiting the duration of such meetings, because of the fear that the meeting would “involve a
discussion of policy, or worse, be leaked to the press by visiting dignitaries.”

24. According to Transition Team records, all “‘senior-level meeting requests” from
embassies, foreign ministries, and third parties would “be noted for the review of Rick Dearborn,
Jared Kushner and Reince Priebus.” If those individuals approved the request, they would

“assign the appropriate individuals the responsibility for engagement.” In addition, embassy
Case 1:19-mc-00174-EGS Document 22-5 Filed 11/10/20 Page 10 of 28

meeting requests in particular were to be the responsibility of FLYNN and McFarland until -
President-Elect Trump selected a Secretary of State.
B. FLYNN ’s Interactions with Foreign Government Officials
1. FLYNN’s Relationship with the Russian Ambassador

25. According to witness interviews and records obtained during the course of the
investigation, FLYNN had met and interacted with the Russian Ambassador to the U.S., Sergey
Kislyak (“Ambassador Kislyak’’), from at least December 2015 onwards.

26. On or about November 30, 2016, FLYNN and Jared Kushner met with
Ambassador Kislyak at Trump Tower. FLYNN described the meeting to the FBI as having been
“relatively sensitive.”

27. On or about December 6, 2016, an individual working at the Russian Embassy
emailed the personal assistant of Jared Kushner seeking to arrange a meeting between the
Russian Ambassador to the U.S. and Kushner to follow up on the discussion held on November
30th. The Embassy official also asked Kushner’s assistant to provide him with the contact
information for FLYNN and to ask FLYNN to call the Russian Ambassador at either his home
number or his cell phone number. Kushner’s assistant forwarded the email chain to FLYNN’s
Chief of Staff, cc’ing FLYNN himself, and wrote “Please see the correspondence below and
ensure Lt. General Flynn gets in contact with Russian Ambassador Sergey via phone.” Marshall
Billingslea, a National Security Council landing team staff member, wrote to FLYNN and his
staff that he “strongly recommend[ed] this proposed discussion with the Russian ambassador be
postponed until after inauguration. Russian ambassador is not of an equivalent rank for either of
our principals.” McFarland replied, ““Let [General] Flynn make this decision. Russian

amb[assador] historically does meet with nsc [National Security Council] head. Their
Case 1:19-mc-00174-EGS Document 22-5 Filed 11/10/20 Page 11 of 28

amb[assador] to USA and to UN is of a very high rank with close relations to Putin. Plus
[General] Flynn has met with him in past.”

2. The UN Security Council Resolution

28. | According to public news reports, on or about the evening of the December 21,
2016, Egypt presented to the United Nations (“UN”) Security Council a draft resolution
condemning Israeli settlements in the West Bank and East Jerusalem. The UN Security Council
was scheduled to hold a vote on the resolution in the afternoon of December 22, 2016.

29. According to records obtained during the course of the investigation, on or about
December 22, 2016, at approximately 6:02 a.m., a senior advisor to a Republican Senator wrote
to McFarland, cc’ing FLYNN; Sarah M. Flaherty; Keith Kellogg, at his transition team account;
and others, that the United Nations Security Council was “voting to condemn the Israeli
settlements at 10 a.m.” and that there had been no public response from officials within the
Obama Administration.

30. According to records obtained during the course of the investigation, at
approximately 8:46 a.m. on December 22, 2016, FLYNN had a four-minute conversation with
Jared Kushner. After that conversation concluded, at approximately 8:53 a.m., FLYNN called
the Russian Ambassador to the U.S. FLYNN then called a representative of the Egyptian
government and had a four-minute conversation with him. At approximately 8:59 a.m., FLYNN
had a three-minute conversation with the Russian Ambassador. Over the next few hours,
FLYNN had several additional phone calls with the representative of the Egyptian government.

31. According to public news reports, in the late morning of December 22, 2016,
Egypt’s UN mission postponed the UN Security Council vote on the draft resolution demanding

an end to Israeli settlements. According to records obtained during the course of the

10
Case 1:19-mc-00174-EGS Document 22-5 Filed 11/10/20 Page 12 of 28

investigation, at approximately 10:28 a.m. on December 22, 2016, the senior advisor to a
Republican Senator mentioned above wrote the following to FLYNN; KT McFarland; Keith
Kellogg, at his transition team account; Sarah Flaherty and others: “Looks like Egypt may
postpone the vote. If so, mission accomplished!” Also, at approximately 1:58 p.m. on
December 22, 2016, McFarland emailed . cc’ing J. Sean Spicer,
Steve Bannon, FLYNN, Reince Priebus, and Jared Kushner. McFarland wrote “Looks like [a]
win for the good guys. Thanks to all for jumping right on this. Trumps (i.e. Your) quick reaction
is likely to have made a difference with [the] Egyptians.”

a2. According to records obtained during the course of the investigation, at
approximately 3:39 p.m. on December 22, 2016, FLYNN emailed [J and Sean Spicer,
cce’ing Steve Bannon; Reince Priebus; Jared Kushner; Keith Kellogg, at his transition team
account; McFarland; and others a draft statement written by Egyptian government officials
summarizing a call between the President of Egypt and President-Elect Trump that occurred later
that day. FLYNN wrote, “here is the Egyptian’s [sic] statement they plan on putting out post the
phone call with PET [i.e., President Elect Trump] today.” The draft statement noted that
President-Elect Trump and President Sisi of Egypt “agreed to lay the groundwork for the new
Administration to drive the establishment of a true peace between the Arabs and the Israelis.”
Kushner replied all to that email and wrote: “Can we make it clear that Al Sisi reached out to
DIT [i.e., Donald J. Trump] so it doesn’t look like we reached out to intercede? This happens to
be the true fact pattern and better for this to be out there.”

33. At approximately 8:26 p.m. on December 22, 2016, K.T. McFarland emailed
FLYNN and Sarah Flaherty and stated that FLYNN had “worked it all day with trump from

Mara lago.”” According to email and phone records, FLYNN was at President-Elect Trump’s

1]
Case 1:19-mc-00174-EGS Document 22-5 Filed 11/10/20 Page 13 of 28

Mar-a-Lago resort in Palm Beach, Florida, from approximately December 20 through December
22, 2016.

34. At approximately 7:20 a.m. on December 23, 2016, FLYNN emailed I:
GE. McFarland; Keith Kellogg, at his transition team account; MM: Reince
Priebus; Jared Kushner; Sean Spicer; and Steve Bannon. FLYNN stated “This is for background
only, but believe we all need to have this info:...I have spoken to France (they will likely follow
the US[, b]ut my counterpart told me they are generally in favor). I spoke to the Russian AMBO
to US and he acknowledged but did not give any insight—they are likely to vote yes, but could
abstain.”

35. At approximately 9:49 a.m. on December 23, 2016, Jared Kushner called
FLYNN. FLYNN attempted to return his call twice, and at approximately 10:21 a.m., Kushner
again called FLYNN and the two spoke for approximately four minutes. Then, at approximately
10:47 a.m., FLYNN called the Russian Ambassador; approximately an hour later, he called a
representative of the Egyptian government; and then he had contact with a number associated
with the Russian Embassy at approximately 12:14 p.m.

36. According to public news reports, in the late morning of December 23, 2016,
Malaysia, New Zealand, Senegal, and Venezuela proposed again the withdrawn Egyptian-drafted
resolution. This resolution, United Nations Security Council Resolution 2334, was passed in a
14-0 vote with the fifteenth Security Council member, the United States, abstaining. At
approximately 12:14 pm, Donald Trump tweeted, “As to the U.N., things will be different after
Jan. 20th.”

37. At approximately 4:01 pm on December 23, 2016, McFarland emailed FLYNN,

copying Keith Kellogg, at his transition team account, Sarah M. Flaherty, at her transition team

12
Case 1:19-mc-00174-EGS Document 22-5 Filed 11/10/20 Page 14 of 28

account, and others, writing: “Mike maybe someone could talk to a friendly reporter on
background about the crucial role you played in working your contacts built up over the decades
to get [the Obama] administration ambush [of] Israel headed off. You worked the phones with
Japanese Russians Egyptians Spanish etc and reversed a sure defeat for Israel by
kerry/Obama/susan rice/samanatha power cabal.” Based upon my training, experience, and
knowledge of this investigation, I believe McFarland was suggesting that FLYNN inform the
press, on background, about his successful efforts to convince Egypt to withdraw or delay voting
on the UN Security Council resolution.

38. On or about January 24, 2017, FLYNN was interviewed by the FBI (the “January
FBI Interview”). During that interview, FLYNN recounted some of his interactions with foreign -
governments pertaining to the December 2016 UN Security Council Resolution. FLYNN told
the interviewing agents that he did not ask Russian Ambassador Kisklyak or the representatives
of any of the other countries he contacted to vote in a particular way or to take any action. He
added that he did not believe his outreach to the various countries would change anything, and
that he did not ask them to take any particular stand; he stated that the purpose of his calls to the
various foreign governments was simply to ascertain what their position was on the vote, and not
to influence it.

3. The Russian Sanctions Announcement

39. On or about December 19, 2016, the Russian Ambssador to Turkey was killed.
During the January FBI Interview, FLYNN told the interviewing agents that he had called
Ambassador Kisylak the following day to express his condolences. At approximately 3:51 a.m.
on December 20, 2016, FLYNN made a call to a number associated with the Russian Embassy —

the call lasted approximately one minute and thirty seconds. On or about December 25, 2016, a

13
Case 1:19-mc-00174-EGS Document 22-5 Filed 11/10/20 Page 15 of 28

Russian military plane crashed into the Black Sea on its way to Syria and everyone on board was
killed. During the January FBI Interview, FLYNN told the interviewing agents that he called the
Russian Ambassador around the time of the plane crash to express his condolences.

40. Based on travel, phone, and bank records, I know that from on or about December
25, 2016, to on or about December 30, 2016, FLYNN was in the Dominican Republic. For
example, statements for a Merrill Lynch account held in the name of MICHAEL T. FLYNN and
1c luded transaction activity associated with a “Visa Access” card.
On or around December 26, 2016, and again on or around December 30, 2016, charges were
incurred on this card with a description including a reference to “Inversiones E] Laurel,” which is
a hotel and resort in the Dominican Republic.

41. | Based upon witness interviews and other records obtained during the course of the
investigation, | am aware K.T. McFarland, Bannon, and Priebus were staying at the Mar-a-Lago
resort in Palm Beach, Florida with President Elect-Trump on or about December 29, 2016.

42. Based on a review of open source material, on December 28, 2016, then-President
Barack Obama signed Executive Order 13757, which was to take effect on December 29, 2016,
at 12:01 a.m. Executive Order 13757 announced sanctions against the Russian government in
response to the Russian government’s efforts to interfere with the 2016 presidential election. At
approximately 11:24 a.m., the Obama administration, using Twitter handle
@ObamaWhiteHouse, posted a link to a statement by then-President Obama titled, “Statement
by the President on Actions in Response to Russian Malicious Cyber Activity and Harassment.”
The announcement stated that the sanctions were in retaliation for “Significant Malicious Cyber-
Enabled Activities” engaged in by Russia during the presidential election, and imposed

economic sanctions on four Russian individuals and five Russian entities. The administration

14
Case 1:19-mc-00174-EGS Document 22-5 Filed 11/10/20 Page 16 of 28

also ordered 35 Russian diplomats to leave the country and the closure of two Russian
compounds in the Washington, D.C. area. The sanctions initially prompted vows from the
Russian government that it would respond in kind, as described in more detail below.

43. Based on records obtained during the course of the investigation, | am aware that
on December 29, 2016, McFarland had multiple phone calls with FLYNN. At approximately
2:29 p.m., McFarland, using her GSA-issued cellular telephone, called FLYNN’s personal cell
phone. McFarland again called FLYNN at approximately 3:50 p.m., and the call lasted for
approximately six minutes and thirty-nine seconds. Minutes after that call, at approximately
4:01 p.m., the telephone numbelf i. which was subscribed to by “Inversiones El
Laurel,” with a “site address” of “Excellence Punta Cana Resort” in the Dominican Republic,
called McFarland for approximately 11 minutes.

44. At approximately 4:01 p.m. on December 29, 2016, EG emailed
FLYNN; McFarland; Steve Bannon; Keith Kellogg, at his transition team account; and Reince
Priebus, at his transition team account, stating: “...[The Obama White House’s Homeland
Security Advisor] confirms the Russiand have already responded with strong threats, promising
to retaliate. [She] characterized the Russian response as bellicose. My thoughts, sans the Russia
angle, on which I defer to Mike and KT: a: Cyber attacks by forcing goeccomeste or
anyone else are unacceptable and must be taken seriously. The alleged Russian hack of US
entities involved in the US political process is a problem. Of course we must separate their
attempts to influence our election from the rash conclusion that they succeeded in altering the
views of any American voter. We must be wary of escalatory realiation to follow.”

45. At approximately 4:43 p.m. on December 29, 2016, McFarland emailed FLYNN;

Keith Kellogg, at his transition team account; Sarah M. Flaherty, at her transition team account;

15
Case 1:19-mc-00174-EGS Document 22-5 Filed 11/10/20 Page 17 of 28

Sean Spicer, at his transition team account; Reince Priebus, at his transition team account; Steve
Bannon; and {RH her concerns that the U.S. sanctions would make it difficult for
“{T]rump” to “improv[e] relations with Russia.” McFarland also informs that group that
FLYNN is “talking to the russian ambassador this evening.” Based upon my training, experience,
and knowledge of this investigation, I believe McFarland’s phone calls with FLYNN before
sending this email, her discussion of the U.S. sanctions imposed that day, and her reference to
FLYNN speaking with the Russian Ambassador indicate that FLYNN and McFarland discussed
the U.S. sanctions imposed against Russia when they spoke over the phone.

46. At approximately 4:20 p.m., the Excellence Resort telephone number Jl
| was in contact, for approximately 11 minutes, with a phone number that I am aware, based
on publicly-available sources, belongs to the Russian Embassy in Washington, D.C. On or about
January 14, 2017, incoming White House Press Secretary Sean Spicer confirmed publicly that
FLYNN had spoken to Russian Ambassador Kisklyak by telephone on December 29, 2016.

47. During the January FBI Interview, FLYNN told the interviewing agents that he
did not recall having any conversation with Ambassador Kislyak surrounding the expulsion of
Russian diplomats or the closing of Russian properties.

48. On December 30, 2016, at approximately 5:32 a.m., a statement was released by
Sergey Lavrov, the Russian Foreign Minister, on the mid.ru website, which is a website used by
the Ministry of Foreign Affairs of the Russian Federation for the release of public statements.
Lavrov stated that in response to the sanctions imposed the previous day by the Obama
administration, ““We will definitely respond to these actions. Reciprocity is a basic tenet of
international diplomacy and international relations. Therefore, the Russian Foreign Ministry and

colleagues from other agencies have submitted a proposal to the President of Russia to declare

16
Case 1:19-mc-00174-EGS Document 22-5 Filed 11/10/20 Page 18 of 28

‘persona non grata’ 31 diplomats from the US Embassy in Moscow and four diplomats from the
US Consulate General in St Petersburg.”

49. On-December 30, 2016, at approximately 7:15 a.m., a statement was released by
Vladimir Putin, the President of Russia, on the kremlin.ru website, which is a website used by
Putin for the release of public statements. In response to the sanctions imposed by the Obama
administration, Putin said Russia would not in fact expel U.S. diplomats in response to the U.S.
sanctions, and stated: “Leaving the right for retaliatory measures, we will not go down to the
level of ‘kitchen,’ irresponsible diplomacy and further steps for restoring Russian-American
relations will be built on the basis of the policy that Presidential Administration D. Trump will
conduct.”

50. At approximately 8 a.m. on December 30, 2016, McFarland emailed FLYNN;
Keith Kellogg, at his transition team account; Sean Spicer, at his transition team account; Reince
Priebus, at his transition team account; Steve Bannon, at his transition team account; and others
about the Russian decision not to retaliate against the U.S. in response to the sanctions.
McFarland commented: “My take is Russians are taking the most restrained retaliation possible
— it’s his Signal [sic] to trump that he wants to improve relations once obama leaves. Although
[Obama] didn’t mean to he has given [Trump] new leverage over Putin. So far so good.” At
approximately 10:50 a.m. on December 30, 2016, McFarland emailed FLYNN; Keith Kellogg, at
his transition team account; Jared Kushner; Reince Priebus; Sean Spicer and others that the
statement by former Russian President Dmitry Medvedev “plus Putin response to NOT match
obama tit for tat are signals they want a new relationship starting jan 20. They are sending us a

signal.”

17
Case 1:19-mc-00174-EGS Document 22-5 Filed 11/10/20 Page 19 of 28

51. | On December 30, 2016, at approximately 11:41 a.m., President-Elect Donald
Trump tweeted: “Great move on delay (by V. Putin) - I always knew he was very smart!”

52. At approximately 12:02 pm on December 30, 2016, McFarland emailed FLYNN,
Keith Kellogg, at his transition team account; Sarah M. Flaherty, at her transition team account;
Reince Priebus, at his transition team account; Jared Kushner, at his transition team account;
Steve Bannon, at his transition team account; and others a summary of FLYNN’s conversation
the day before with the Russian ““AMBO,” which I believe to be shorthand for “Ambassador.”
McFarland appears to recite a summary of information she received from FLYNN in this email;
she provides a summary of FLYNN’s conversation with the Russian Ambassador, but does not
indicate that they discussed the sanctions imposed against Russia that had been announced
earlier that day.

a3. According to toll records, on December 31, 2016, at approximately 2:14 p.m.,
FLYNN received a call on his personal cell phone, approximately 5 minutes in duration, from a
phone number subscribed to by the Russian Embassy in Washington, D.C. Also on December
31, 2016, at approximately 4:43 p.m. on December 31, 2016, FLYNN spoke by phone with
McFarland; subsequently, FLYNN and McFarland exchanged several text messages. FLYNN
also exchanged phone calls with Priebus and Bannon.

54. On or about January 12, 2017, David Ignatius published an article in the
Washington Post alleging that FLYNN called Russian Ambassador Kislyak several times on
December 29, 2016, and pondering the question of whether FLYNN said anything to Kislyak to
undermine the U.S. sanctions.

55. | At approximately 8:16 p.m. on January 12, 2017, in response to learning about the

Washington Post article, FLYNN emailed McFarland; Keith Kellogg, at his transition team

18
Case 1:19-mc-00174-EGS Document 22-5 Filed 11/10/20 Page 20 of 28

account; Sarah M. Flaherty, at her transition team account; Sean Spicer; and others about his call
with the Russian Ambassador. In the email, FLYNN indicated that they did not talk about the
sanctions.

56. According to one transition team official who discussed the David Ignatius article
with FLYNN approximately the day after it was published, FLYNN indicated that the story was
“fake news,” and that he had called Ambassador Kislyak to wish him a Merry Christmas and to
express his condolences for the Russian military plane crash that occurred on December 25,
2016.

57. At approximately 10:30 a.m. on January 14, 2017, FLYNN wrote the following to
Sean Spicer, at his transition team account, cc’ing KT McFarland; Keith Kellogg, at his
transition team account; Steve Bannon and others: “Sean, Per our discussion this morning. This
article is BS. I had one call... . FYI, I was on a four day vacation in the DOMREP [Dominican
Republic] w[ith] my wife at the time and was not that available, trust me.”

58. Based on a review of open source material, on January 15, 2017, Vice President-
Elect Mike Pence appeared on CBS’s Face the Nation. During the interview, Pence was asked
whether FLYNN had been “‘in touch with the Russian ambassador on the day the United States
government announced sanctions for Russian interference with the election [December 29,
2016].” Pence stated that he had “talked to General Flynn about that conversation” and that
FLYNN and Russian Ambassador Kislyak “did not discuss anything having to do with the
United States’ decision to expel diplomats or impose censure against Russian.”” PENCE was
then asked: “So did they [FLYNN and Kislyak] ever have a conversation about sanctions ever on

those days or any other day?” Pence responded: “‘... I can confirm, having spoken to him

19
Case 1:19-mc-00174-EGS Document 22-5 Filed 11/10/20 Page 21 of 28

[FLYNN] about it, is that those conversations that happened to occur around the time that the
United States took action to expel diplomats had nothing whatsoever to do with those sanctions.”
59. Based on a review of open source material, on February 13, 2017, FLYNN
resigned as National Security Advisor. In his letter of resignation, FLYNN stated: “T
inadvertently briefed the Vice President Elect and others with incomplete information regarding
my phone calls with the Russian Ambassador.”

60. Based on a review of open source material, on February 14, 2017, Press Secretary
Sean Spicer held a regularly scheduled press briefing. At the briefing, Spicer stated: “I want to
address the events of last night first and foremost. We’ve been reviewing and evaluating this
issue with respect to General Flynn on a daily basis for a few weeks, trying to ascertain the truth.
We got to a point not based on a legal issue, but based on a trust issue, where a level of trust
between the President and General Flynn had eroded to the point where he felt he had to make a
change. The President was very concerned that General Flynn had misled the Vice President and
others.”

61. Based on a review of open source material, on February 16, 2017, President
Trump held a press conference during which he stated: “Mike Flynn is a fine person, and I asked
for his resignation. He respectfully gave it. He is a man who there was a certain amount of
information given to Vice President Pence, who is with us today. And I was not happy with the
way that information was given. He didn’t have to do that, because what he did wasn’t wrong —
what he did in terms of the information he saw.” In response to a subsequent question, President
Trump further stated: “[FLYNN] didn’t tell the vice president of the United States the facts. And

then he didn’t remember. And that just wasn’t acceptable to me.”

20
Case 1:19-mc-00174-EGS Document 22-5 Filed 11/10/20 Page 22 of 28

62. On May 8, 2017, Sally Yates, who was the Acting Attorney General from
approximately January 20, 2017, until January 30, 2017, testified before the Senate Judiciary
Subcommittee on Crime and Terrorism. During her testimony, Yates stated that she had met
with White House Counsel Don McGahn on January 26 and January 27, 2017 to discuss “a very
sensitive matter,” and that she began her meeting with McGahn by “‘telling him that there had
been press accounts of statements from the vice president and others that related conduct that Mr.
Flynn had been involved in that we knew not to be the truth.”

63. Based on a review of open source material, on February 20, 2017, Vice President
Pence told reporters at a joint news conference with the head of the North Atlantic Treaty
Organization in Brussels, “I was disappointed to learn that the facts that had been conveyed to
me by General Flynn were inaccurate.”

Electronic Storage and Forensic Analysis

64. I know based on my training and experience that a wireless or cellular telephone
is a handheld wireless device used for voice and data communication through radio signals.
These telephones send signals through networks of transmitter/receivers, enabling
communication with other wireless telephones or traditional “land line” telephones. A wireless
telephone usually contains a “call log,” which records the telephone number, date, and time of
calls made to and from the phone. In addition to enabling voice communications, wireless
telephones offer a broad range of capabilities. These capabilities include: storing names and
phone numbers in electronic “address books”; sending, receiving, and storing still photographs
and moving video; storing and playing back audio files; storing dates, appointments, and other

information on personal calendars; and accessing and downloading information from the

21
Case 1:19-mc-00174-EGS Document 22-5 Filed 11/10/20 Page 23 of 28

Internet. Wireless telephones may also include global positioning system (““GPS”) technology
for determining the location of the device.

65. Based on my knowledge, training and experience, I know that when a user
accesses his or her email account from a device such as a cellular telephone or a laptop
computer, records of the contents of that email account are likely to be stored on that cellular
telephone or laptop computer.

66. Based on my knowledge, training and experience, I know that electronic devices
can store information for long periods of time. Similarly, things that have been viewed via the
Internet are typically stored for some period of time on the device. This information can
sometimes be recovered with forensic tools.

67. Information provided by the GSA indicates that some of the Subject Devices
were “wiped” after they were returned to the GSA following the transition period. Nevertheless,
based on my knowledge, training, and experience, there is probable cause to believe that things
that were once stored on the Subject Devices may still be there, or may be recoverable, for at
least the following reasons:

a. Computer files or remnants of such files can be recovered months or even years
after they have been downloaded onto a storage medium, deleted, or viewed via
the Internet. Electronic files downloaded to a storage medium can be stored for
years at little or no cost. Even when files have been deleted, they can be
recovered months or years later using forensic tools. This is so because when a
person “deletes” a file on a computer, the data contained in the file does not
actually disappear; rather, that data remains on the storage medium until it is

overridden by new data.

De
Case 1:19-mc-00174-EGS Document 22-5 Filed 11/10/20 Page 24 of 28

b. Therefore, deleted files or remnants of deleted files may reside in free space or
slack space — that is, space on the storage medium that is not currently being used
by an active file — for long periods of time before they are overwritten. In
addition, a computer’s operating system may also keep a record of deleted data in
a “swap” or “recovery” file.

68. | Manner of execution. Because this warrant seeks only permission to examine
accounts and devices already in law enforcement’s possession, the execution of this warrant does .
not involve the physical intrusion onto a premises. Consequently, I submit there is reasonable
cause for the Court to authorize execution of the warrant at any time in the day or night.

CONCLUSION

69. I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the Transition Team Email Accounts and Subject Devices,

identified in Attachment A, to seek the items described in Attachment B.

23
Case 1:19-mc-00174-EGS Document 22-5 Filed 11/10/20 Page 25 of 28

REQUEST FOR SEALING
70. ‘I further request that the Court order that all papers in support of this application,
including the application, affidavit and search warrant, be sealed until further order of the Court.
These documents discuss an ongoing criminal investigation that is neither public nor known to
all of the targets of the investigation. Accordingly, there is good cause to seal these documents
because their premature disclosure may give targets an opportunity to flee/continue flight from
prosecution, destroy or tamper with evidence, change patterns of behavior, notify confederates,

or otherwise seriously jeopardize the investigation.

Respectfully submitted,

    

Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me on thind 1 nn of September, 2017.

tint A. fll
The Honorable Beryl A. Howell ~
Chief United States District Judge

24
Case 1:19-mc-00174-EGS Document 22-5 Filed 11/10/20 Page 26 of 28

ATTACHMENT A
Property to Be Searched
This warrant applies to information, including emails, attachments, documents, and files
stored within Google Email and Google Drive, contained in or associated with the following

accounts and property, which are in the possession of the FBI:

  
   
 
   
 

I, Transition Team Email Accounts
1. Transition team accounts provided by the GSA with account names:
a. @PTT.GOV,
b. @PTT.GOV,
é @PTT.GOV,
d. @PTT.GOV,
c. @PTT.GOV

II. Subject Devices

2. Cellular telephones provided by GSA with serial numbers:
(assigned to Keith Kellogg)
(assigned to Sarah Flaherty)
(assigned to Sean Spicer)
(assigned to Sean Spicer)
(assigned to Reince Priebus)
(assigned to Jared Kushner)

moeaosp

3. Laptop computers provided by GSA with Dell laptop service tag numbers:
a assigned to Keith Kellogg)

(assigned to Sarah Flaherty)

(assigned to Reince Priebus)

assigned to Jared Kushner)

b.
Cc.
d
Case 1:19-mc-00174-EGS Document 22-5 Filed 11/10/20 Page 27 of 28

ATTACHMENT B
Information to be Seized

Any and all records in the Transition Team Email Accounts and Subject Devices (described in
Attachment A) which consist of evidence, fruits, or instrumentalities of violations of 18 U.S.C. § 953
(private correspondence with foreign governments) and/or 18 U.S.C. § 1001 (making a false statement),
for the period November 2016 to the present, including:

a. All communications, records, information, documents, presentations, spreadsheets,
or tangible materials that relate in any way to communications with foreign government officials
or agents of a foreign power, or discussions with others regarding those actions, or plans or
attempts at undertaking such actions;

b. All communications, records, information, documents, presentations, spreadsheets,
or tangible materials that relate in any way to meetings with the FBI or investigations being
conducted by the FBI;

é. All communications, records, information, documents, presentations, spreadsheets,
or tangible materials that relate in any way to providing false statements or false statements

provided to persons working for the government;

d. All images, messages, communications, calendar entries, search terms, and
contacts, including any and all preparatory steps taken in furtherance of the above-listed offenses;

e. Communication, information, documentation and records relating to who created,
used, or communicated using any account on the devices or within the accounts, including records
about their identities and whereabouts;

f. Evidence of the times the accounts or devices were used;

g. All images, messages and communications regarding wiping software, encryption
or other methods to avoid detection by law enforcement;

h. All address books or other lists of contacts;

i. All images, messages and communications regarding wiping software, encryption
or other methods to avoid detection by law enforcement;

j. Passwords and encryption keys, and other access information that may be necessary
to access the account and other associated accounts;

Kk. Any information recording the schedule of or travel by Michael T. Flynn, Keith

Kellogg, Sarah Flaherty, Sean Spicer, Reince Priebus, and Jared Kushner from June 16, 2015 to
the present; and

26
Case 1:19-mc-00174-EGS Document 22-5 Filed 11/10/20 Page 28 of 28

“1 Evidence of user attribution showing who used the account or device at the time
the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,
saved usernames and passwords, documents, and browsing history.

20
